Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jenae Gureff on 08/10/2022.
The amended claims are listed below.
Claims 1-9, 11, and 12: (Canceled)
Claim 15: Change the recitation “content of at least 1 % and of at most 10%” (last two lines) to “content selected from at least 1 wt% and at most 10 wt%”.
Claim 18: (Canceled)
Claim 19: Change the recitation “the prophylaxis” (line 2) to “the inhibition”.
Claim 26: Change the recitation “2%” (line 2) to “2 wt%”.
Claim 27: Change the recitation “8%” (line 2) to “8 wt%”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 06/27/2022 has been entered. Claims 10, 13, 14, 17, and 21-25 are cancelled. Claims 26 and 27 are newly added. Claims 15, 16, 19, 20, 26, and 27 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 12/10/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/25/2022 is withdrawn.  However, claims 1-9, 11, 12, and 18, directed to a different method invention, remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. This application is in condition for allowance except for the presence of claims  1-9, 11, 12, and 18 directed to inventions non-elected without traverse.  Accordingly, claims  1-9, 11, 12, and 18 have been cancelled. Thus, claims 15, 16, 19, 20, 26, and 27 are currently under examination and allowed in this Office Action.   

Priority
This application is a 371 of PCT/EP2018/086173 filed on 12/20/2018 and claims foreign priority of BELGIUM BE 2017/5984 filed on 12/22/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Withdrawn Claim Objections/Rejections
The objection of claim 15 because of incorrect recitation, as set forth on page 2 of the Non-Final Rejection mailed on 02/25/2022, is withdrawn in view of amended claim.
The rejection of claim 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 3 to 6 of the Non-Final Rejection mailed on 02/25/2022, is withdrawn in view of amended claim 19.
The rejection of claims 15-17, 19, and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 6 to 7 of the Non-Final Rejection mailed on 02/25/2022, is withdrawn in view of amended claims 15 and 20, and cancelled claim 17. Claims 16 and 19 depend from claim 15.
The rejection of claims 15-17 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Buchanan et al., as set forth on pages 7 to 8 of the Non-Final Rejection mailed on 02/25/2022, is withdrawn in view of amended claim 15, and cancelled claim 17. Claims 16 and 19 depend from claim 15.
The rejection of claims 15-17, 19, and 20 under 35 U.S.C. 103 as being unpatentable over Buchanan et al. in view of M’Sadeq et al., as set forth on pages 9 to 11 of the Non-Final Rejection mailed on 02/25/2022, is withdrawn in view of amended claim 15, and cancelled claim 17. Claims 16, 19, and 20 depend from claim 15.

Allowable Subject Matter
The amended claim 15 is allowed. Claims 16, 19, 20, 26, and 27, depending from claim 15, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 15, directed to A non-therapeutic method for decreasing the feed conversion ratio, increasing the life weight, or increasing the average daily weight gain, in livestock animals that are in good or normal health, said method comprising the step of administering in admixture with the animal feed, a cellulose butyryl ester which further comprises acetyl ester groups, wherein the cellulose butyryl ester includes a number average molar mass of 2000-1000000 g/mol., wherein said cellulose butyryl ester has an acetyl content selected from at least 1 wt% and at most 10 wt%, is free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 02/25/2022, in which Buchanan et al. (US 2001/0020091, published on September 6, 2001) disclosed cellulose esters comprising cellulose acetate, cellulose acetate propionate or cellulose acetate butyrate, or a mixture thereof. It is preferred that the cellulose esters have DS/AGU's (degree of substitution per monomer unit) of from about 0.1 to about 3.0. Still further, it is preferred that the cellulose esters obtained according to the methods herein have DS/AGU's of from about 1.7 to about 2.75. It is preferable that the esterifying agent comprises acetic anhydride, propionic anhydride or butyric anhydride. Example 24: Esterification of Cellulose Obtained from Corn Fiber. The cellulose was reacted with acetic anhydride according to the general methods. As these entries illustrate, weight-average molecular weights in the range of 62,000 to 153,000 can be expected from the cellulose samples (page 27/65, [0116 and 0120]; page 54/85, 0318 and 0319]). One of ordinary skill in the art would recognize the processing steps involved in wet milling and dry milling corn. The individual components are washed and dried to produce end products such as corn starch, corn sweetener, corn oil and animal feed by-products. Corn fiber would normally constitute by-products of each of these processing methods (page 21/85, [0060]). M’Sadeq et al. (Poultry Science 94:2434-2444, 2015) disclosed that dietary acylated starch (SA: acetylated starch and SB: butyralated starch) improved weight gain in birds (broiler chickens) challenged with necrotic enteritis. Starch acylation also offers a short chain fatty acid (SCFA) delivery to the lower intestinal tract which improves gut health. Adding of oat hulls, which are high in lignin and cellulose, increased the passage rate of digesta through the distal part of the gastrointestinal tract in chickens and led to increased feed intake. The increase in ileal and cecal acetate and butyrate concentrations in the birds fed SA and SB are likely to be the result of the release of esterified acetate and butyrate by bacterial enzymes, rather than the result of de novo fermentation (page 2434, Abstract; page 2443, left col., para. 1 to 2). However, the references did not teach or suggest the limitation “said cellulose butyryl ester has an acetyl content selected from at least 1 wt% and at most 10 wt%”, required by claim 15, which excludes other percentages of acetyl content, such as generic acetyl content including 100%, disclosed by the references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 15, 16, 19, 20, 26, and 27 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623